DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on March 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. No. 2014/005463 A1).
Regarding claim 1, Li discloses a pixel unit, comprising:
thin film transistors (TFTs) (see paragraph 0035) and pixel electrodes corresponding to the TFTs (FIG. 8: 94, see paragraph 0030), wherein the pixel electrodes are connected to the source electrodes of the TFTs (FIG. 8: 94 connected to data line);

Regarding claim 4, Li discloses scan lines (FIG. 1: 22, see paragraph 0004), a data line (FIG. 1: 21, see paragraph 0004), and a primary pixel region and a secondary pixel region jointly defined by the scan lines and the data line (FIG. 8:, under the broadest reasonable interpretation, the middle pixel region can be defined as the primary pixel region, and the right pixel region can be defined as the secondary pixel region).
Regarding claim 19, Li discloses A display device, comprising a plurality of pixel units as claimed in claim 1 arranged in an array (FIG. 8: pixel arranged in an array).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2014/005463 A1) in view of Hirakata et al. (U.S. Patent No. 5,977,562 A).
Regarding claim 2, Li discloses the TFTs of the pixel unit are TFTS’s using vertical alignment (see paragraph 0002).
Li is silent in regards to each TFT comprises a gate electrode, a source electrode, an active layer, and a drain electrode; the source electrode and the gate electrode have non-overlapping projections along a vertical direction; and the drain electrode and the gate electrode have non-overlapping projections along the vertical direction.
Hirakata discloses each TFT comprises a gate electrode, a source electrode, an active layer, and a drain electrode (FIG. 2: 101, 102, 103, 202, see col. 6, lines 7-15); the source electrode and the gate electrode have non-overlapping projections along a vertical direction; and the drain electrode and the gate electrode have non-overlapping projections along the vertical direction (FIG. 2: gate 101 does not overlap source or drain).
Regarding claim 8, Li discloses scan lines (FIG. 1: 22, see paragraph 0004), a data line (FIG. 1: 21, see paragraph 0004), and a primary pixel region and a secondary pixel region jointly defined by the scan lines and the data line (FIG. 8:, under the broadest reasonable interpretation, the middle pixel region can be defined as the primary pixel region, and the right pixel region can be defined as the secondary pixel region).
Allowable Subject Matter
Claims 3, 5-7, and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819